PER CURIAM.
Raphael Mendez appeals the district court order denying his motion to dismiss for lack of jurisdiction and revoking his conditional release and remanding him to the custody of the Attorney General. We have reviewed the record and find no error. Accordingly, we affirm. We also *490deny the motion for an appeal bond and a change of venue. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED.